          Case 2:18-cv-02322-RBS Document 37 Filed 03/26/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


HIRTLE CALLAGHAN HOLDINGS,                   :
ET AL.                                       :
                                             :       CIVIL ACTION
               v.                            :
                                             :       NO. 18-2322
CURT R. THOMPSON, ET AL.                     :

                                           ORDER

        AND NOW, this 26th day of March 2021, upon consideration of Plaintiffs’ Motion For

Reconsideration of the Court’s February 3, 2021 Order (ECF No. 32), all documents submitted

in support thereof and in opposition thereto, and the conference on February 17, 2021, it is

ORDERED that Plaintiffs’ Motion is GRANTED IN PART and DENIED IN PART for the

reasons set forth in the accompanying Memorandum and as follows:

   1. The section of this Court’s February 3 Order granting Plaintiffs’ Motion to Compel all

        tax returns for Don Callaghan from 2018 to present is VACATED.

   2.   Defendants shall otherwise produce the documents ordered compelled in the February 3

        Order in the manner prescribed in the accompanying Memorandum within ten (10) days

        from the date of this Order.

   IT IS SO ORDERED.

                                                     BY THE COURT:


                                                     /s/ R. Barclay Surrick
                                                     R. BARCLAY SURRICK, J.
